


FORM OF INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of [    ], 20[
] by and among First Solar, Inc., a Delaware corporation (the “Company”), and
[Name of Director or Officer] (the “Indemnitee”).
WHEREAS, the Indemnitee is a director or officer of the Company;
WHEREAS, both the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify persons serving as directors or officers of the
Company to the fullest extent permitted by applicable law so that they will
serve or continue to serve as directors or officers of the Company free from
undue concern that they will not be so indemnified; and
WHEREAS, the Indemnitee is willing to serve or continue to serve as a director
or officer of the Company, on the condition that the Indemnitee be so
indemnified;
NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:
Section 1.Services by the Indemnitee. The Indemnitee agrees to serve or continue
to serve at the request of the Company as a director or officer of the Company.
Notwithstanding the foregoing, the Indemnitee may at any time and for any reason
resign from any such position.


Section 2.Indemnification - General. The Company shall indemnify, and advance
Expenses (as hereinafter defined) to, the Indemnitee as provided in this
Agreement and to the fullest extent permitted by the General Corporation Law of
the State of Delaware and Delaware law as in effect on the date hereof, or as
such laws may from time to time hereafter be amended in accordance with Section
24. The rights of the Indemnitee provided under the preceding sentence shall
include, but shall not be limited to, the rights set forth in the other Sections
of this Agreement.


Section 3.Proceedings Other Than Proceedings by or in the Right of the Company.
The Indemnitee shall be entitled to the rights of indemnification provided in
this Section 3 if, by reason of the Indemnitee's Corporate Status (as
hereinafter defined), the Indemnitee was, is, or is threatened to be made, a
party to any threatened, pending or completed Proceeding (as hereinafter
defined), other than a Proceeding by or in the right of the Company. Pursuant to
this Section 3, the Company shall indemnify the Indemnitee against Expenses,
judgments, fines (including any excise taxes assessed on the Indemnitee with
respect to an employee benefit plan) and amounts paid in settlement actually and
reasonably incurred by him in connection with such Proceeding, if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company, and, with respect to any
criminal Proceeding, had no reasonable cause to believe the Indemnitee's conduct
was unlawful.


Section 4.Proceedings by or in the Right of the Company. The Indemnitee shall be
entitled to the rights of indemnification provided in this Section 4 if, by
reason of the Indemnitee's Corporate Status, the Indemnitee was, is, or is
threatened to be made, a party to any threatened, pending or completed
Proceeding brought by or in the right of the Company to procure a judgment in
its favor. Pursuant to this Section 4, the Company shall indemnify the
Indemnitee against Expenses actually and reasonably incurred by him in
connection with the defense or settlement of such Proceeding if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company. Notwithstanding the
foregoing, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which the Indemnitee shall
have been adjudged to be liable to the Company or if applicable law prohibits
such indemnification unless and only to the extent that the Court of Chancery of
the State of Delaware or the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnity for such Expenses which the Court of Chancery
of the State of Delaware or such other court shall deem proper.


Section 5.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. To the extent that the Indemnitee is, by reason of the Indemnitee's
Corporate Status, a party to and is successful, on the merits or otherwise, in
any Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by him in connection therewith. If the
Indemnitee is not wholly successful in defense of any Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify the




--------------------------------------------------------------------------------




Indemnitee against all Expenses actually and reasonably incurred by him in
connection with each such claim, issue or matter as to which the Indemnitee is
successful, on the merits or otherwise. For purposes of this Section 5, the term
“successful, on the merits or otherwise,” shall include, but shall not be
limited to, (i) the termination of any claim, issue or matter in a Proceeding by
withdrawal or dismissal, with or without prejudice, (ii) termination of any
claim, issue or matter in a Proceeding by any other means without any express
finding of liability or guilt against the Indemnitee, with or without prejudice,
or (iii) the expiration of 120 days after the making of a claim or threat of a
Proceeding without the institution of the same and without any promise or
payment made to induce a settlement; provided that in no event shall the
Indemnitee be entitled to indemnification under Section 5 with respect to a
claim, issue or matter to the extent applicable law prohibits such
indemnification.


Section 6.Indemnification for Expenses as a Witness. Notwithstanding any
provisions herein to the contrary, to the extent that the Indemnitee is, by
reason of the Indemnitee's Corporate Status, a witness in any Proceeding, the
Company shall indemnify the Indemnitee against all Expenses actually and
reasonably incurred by him in connection therewith.


Section 7.Advancement of Expenses. The Company shall advance all Expenses
actually and reasonably paid or incurred by or on behalf of the Indemnitee in
connection with any Proceeding within 20 days after the receipt by the Company
of a statement or statements from the Indemnitee requesting such advance or
advances from time to time, whether prior to or after the final disposition of
such Proceeding. Such statement or statements shall reasonably evidence the
Expenses incurred by or on behalf of the Indemnitee. The Indemnitee hereby
expressly undertakes to repay such amounts advanced, if, but only if, and then
only to the extent that, it shall ultimately be determined by a final,
non-appealable adjudication or arbitration decision that the Indemnitee is not
entitled to be indemnified against such Expenses. The Indemnitee further
undertakes to return any such advance which remains unspent at the final,
non-appealable conclusion of the Proceeding to which the advance related. All
amounts advanced to the Indemnitee by the Company pursuant to this Section 7 and
repaid shall be repaid without interest. The Company shall make all advances
pursuant to this Section 7 without regard to the financial ability of the
Indemnitee to make repayment, without bond or other security and without regard
to the prospect of whether the Indemnitee may ultimately be found to be entitled
to indemnification under the provisions of this Agreement. Any required
reimbursement of Expenses by the Indemnitee shall be made by the Indemnitee to
the Company within 20 days following the entry of the final, non-appealable
adjudication or arbitration decision pursuant to which it is determined that the
Indemnitee is not entitled to be indemnified against such Expenses.


Section 8.Procedure for Determination of Entitlement to Indemnification.


(a)To obtain indemnification under this Agreement, following final disposition
of the applicable Proceeding, the Indemnitee shall submit to the Company a
written request therefor, along with such documentation and information as is
reasonably available to the Indemnitee and reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification. The
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that the Indemnitee has requested indemnification.


(b)Upon written request by the Indemnitee for indemnification pursuant to the
first sentence of Section 8(a) hereof, a determination, if required by
applicable law, with respect to the Indemnitee's entitlement thereto shall be
made in the specific case:  (i) by a majority voted of the Disinterested
Directors (as hereinafter defined), even though less than a quorum; or (ii) by a
committee of Disinterested Directors designated by a majority vote of
Disinterested Directors, even though less than a quorum; or (iii) if there are
no Disinterested Directors, or if the Disinterested Directors so direct, by
Independent Counsel (as hereinafter defined), as selected pursuant to Section
8(c), in a written opinion to the Board, a copy of which shall be delivered to
the Indemnitee; or (iv) by the stockholders of the Company. If it is so
determined that the Indemnitee is entitled to indemnification, the Company shall
make payment to the Indemnitee within 10 days after such determination. The
Indemnitee shall cooperate with the Person or Persons making such determination
with respect to the Indemnitee's entitlement to indemnification, including
providing to such Person or Persons upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such determination. Notwithstanding the foregoing, if a Change of
Control has occurred, the Indemnitee may require a determination with respect to
the Indemnitee's entitlement to indemnification to be made by Independent
Counsel, as selected pursuant to Section 8(c), in a written opinion to the
Board.


(c)In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) hereof, the Independent
Counsel shall be selected as provided in this Section 8(c). If a Change of
Control shall not have occurred, the Independent Counsel shall be selected by
the Board (including a vote of a majority of the Disinterested Directors if
obtainable), and the Company shall give written notice to the Indemnitee
advising him of the identity of the Independent Counsel so selected. If a Change
of Control shall have occurred, the Independent Counsel shall be selected by the
Indemnitee (unless the Indemnitee shall request that such selection be made by
the Board, in which event the preceding sentence shall apply), and approved by
the Company (which approval shall not be unreasonably withheld, conditioned or
delayed). If (i) an Independent Counsel is to make the determination of
entitlement pursuant to Section 8(b) hereof, and (ii) within 20 days after
submission by




--------------------------------------------------------------------------------




the Indemnitee of a written request for indemnification pursuant to Section 8(a)
hereof, no Independent Counsel shall have been selected, either the Company or
the Indemnitee may petition the Court of Chancery of the State of Delaware for
the appointment as Independent Counsel of a Person selected by such court or by
such other Person as such court shall designate. The Company shall pay any and
all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Section 8(b) hereof,
and the Company shall pay all reasonable fees and expenses incident to the
procedures of this Section 8(c), regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding pursuant to Section 10(a)(iv) of this Agreement, Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).


Section 9.
Presumptions and Effect of Certain Proceedings; Construction of Certain Phrases.



(a)In making a determination with respect to whether the Indemnitee is entitled
to indemnification hereunder, the Person or Persons making such determination
shall presume that the Indemnitee is entitled to indemnification under this
Agreement if the Indemnitee has submitted a request for indemnification in
accordance with Section 8(a) of this Agreement, and anyone seeking to overcome
this presumption shall have the burden of proof to overcome that presumption.


(b)Subject to the terms of Section 16 hereof, the termination of any Proceeding
or of any claim, issue or matter therein, by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself create a
presumption that the Indemnitee did not act in good faith and in a manner which
the Indemnitee reasonably believed to be in or not opposed to the best interests
of the Company or, with respect to any criminal Proceeding, that the Indemnitee
had reasonable cause to believe that the Indemnitee's conduct was unlawful.


(c)For purposes of any determination of the Indemnitee's entitlement to
indemnification under this Agreement or otherwise, the Indemnitee shall be
deemed to have acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to a criminal Proceeding, to have also had no reasonable cause to
believe the Indemnitee's conduct was unlawful, if it is determined by the Board
or by the Independent Counsel, as applicable, that the Indemnitee's actions were
based on good faith reliance on the records or books of account of the Company
or Another Enterprise, or on information supplied to the Indemnitee by the
officers of the Company or Another Enterprise in the course of their duties, or
on the advice of legal counsel for the Company or Another Enterprise or on
information or records given or reports made to the Company or Another
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Company or Another Enterprise.


Section 10.Remedies of the Indemnitee.


(a)In the event that (i) a determination is made pursuant to Section 8 of this
Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 6
of this Agreement, (iii) the determination of entitlement to indemnification is
to be made by the Disinterested Directors, a committee of Disinterested
Directors or the stockholders of the Company pursuant to Section 8(b) of this
Agreement and such determination shall not have been made and delivered to the
Indemnitee in writing within 20 days after receipt by the Company of the request
for indemnification, (iv) the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 8(b) of this Agreement and
such determination shall not have been made in a written opinion to the Board
and a copy delivered to the Indemnitee within 20 days after receipt by the
Company of the request for indemnification, (v) payment of indemnification is
not made pursuant to Section 6 of this Agreement within 30 days after receipt by
the Company of a written request therefor or (vi) payment of indemnification is
not made within 10 days after a determination has been made that the Indemnitee
is entitled to indemnification or such determination is deemed to have been made
pursuant to Section 8 or Section 9 of this Agreement, the Indemnitee shall be
entitled to an adjudication in the Court of Chancery of the State of Delaware of
the Indemnitee's entitlement to such indemnification or advancement of Expenses.
The Indemnitee shall commence such Proceeding seeking an adjudication within 180
days following the date on which the Indemnitee first has the right to commence
such Proceeding pursuant to this Section 10(a); provided, however, that the
foregoing clause shall not apply in respect of a Proceeding brought by the
Indemnitee to enforce the Indemnitee's rights under Section 5 of this Agreement.


(b)In the event that a determination is made pursuant to Section 8 of this
Agreement that the Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section 10 shall be conducted in all
respects as a de novo trial on the merits, and the Indemnitee shall not be
prejudiced by reason of that adverse determination.


(c)Any judicial adjudication determined under this Section 10 shall be final and
binding on the parties.






--------------------------------------------------------------------------------




Section 11.Defense of Certain Proceedings. The Company shall be entitled to
participate in the defense of any Proceeding or to assume the defense thereof,
with counsel approved by the Indemnitee, which approval shall not be
unreasonably withheld, conditioned or delayed, upon the delivery to the
Indemnitee of written notice of its election to do so; provided, however, that
in the event that (i) the use of counsel chosen by the Company to represent the
Indemnitee would present such counsel with an actual or potential conflict, (ii)
the named parties in any such Proceeding (including any impleaded parties)
include both the Company and the Indemnitee, and the Indemnitee shall conclude
that there may be one or more legal defenses available to the Indemnitee that
are different from or in addition to those available to the Company, or (iii)
any such representation by the Company would be precluded under the applicable
standards of professional conduct then prevailing, then the Indemnitee will be
entitled to retain separate counsel (but not more than one law firm plus, if
applicable, local counsel in respect of any particular Proceeding) at the
Company's expense.


Section 12.Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of Expenses under this Agreement
with respect to any Proceeding, or any claim, issue or matter therein, brought
or made by the Indemnitee against the Company, its directors, officers,
employees or agents, except for:


(a)any claim or Proceeding in respect of this Agreement and the Indemnitee's
rights hereunder;


(b)any claim or Proceeding to establish or enforce a right to indemnification
under (x) any statute or law, (y) any other agreement with the Company or (z)
the Company's Certificate of Incorporation or Bylaws as now or hereafter in
effect;


(c)any counter-claim or cross-claim brought or made by the Indemnitee against
the Company in any Proceeding brought by or in the right of the Company against
the Indemnitee; or


(d)Proceedings or claims consented to by the Board.


Section 13.Contribution


(a)If, with respect to any Proceeding, the indemnification provided for in this
Agreement is held by a court of competent jurisdiction to be unavailable to the
Indemnitee for any reason other than that the Indemnitee did not act in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company or, with respect to a criminal Proceeding,
that the Indemnitee had reasonable cause to believe the Indemnitee's conduct was
unlawful, the Company shall contribute to the amount of Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by the Indemnitee in connection with such Proceeding or any claim, issue or
matter therein in such proportion as is appropriate to reflect the relative
benefits received by the Indemnitee and the relative fault of the Indemnitee
versus the other defendants or participants in connection with the action or
inaction which resulted in such Expenses, judgments, penalties, fines and
amounts paid in settlement, as well as any other relevant equitable
considerations.


(b)The Company and the Indemnitee agree that it would not be just and equitable
if contribution pursuant to this Section 13 were determined by pro rata or per
capita allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in Section 13(a) above.


(c)No Person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act (as hereinafter defined)) shall be entitled
to contribution from any Person who was not found guilty of such fraudulent
misrepresentation.


Section 14.Director Liability Insurance. To the extent the Company maintains an
insurance policy or policies providing liability insurance for directors or
officers of the Company, the Indemnitee will be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any such director or officer of the Company.


Section 15.Security. The Company may, but shall not be required to, provide
security to the Indemnitee for the Company's obligations hereunder through an
irrevocable bank letter of credit, funded trust or other similar collateral.


Section 16.Settlement of Claims. The Company shall not be required to obtain the
consent of the Indemnitee to the settlement of any Proceeding which the Company
has undertaken to defend if such settlement solely involves the payment of
money, the Company assumes full and sole responsibility for such settlement and
the settlement grants the Indemnitee a complete and unqualified release in
respect of the potential liability. The Company shall not be liable for any
amount paid by an Indemnitee




--------------------------------------------------------------------------------




in settlement of any Proceeding unless the Company has consented to such
settlement, which consent shall not be unreasonably withheld.


Section 17.Duration of Agreement. This Agreement shall be unaffected by the
termination of the Corporate Status of the Indemnitee and shall continue for so
long as the Indemnitee may have any liability or potential liability by virtue
of the Indemnitee's Corporate Status, including, without limitation, the final
termination of all pending Proceedings in respect of which the Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any Proceeding commenced by the Indemnitee pursuant to Section 10 of this
Agreement relating thereto, whether or not the Indemnitee is acting or serving
in such capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement.


Section 18.No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
(or for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment for such amounts under the
Company's Certificate of Incorporation or Bylaws, any insurance policy,
contract, agreement or otherwise.


Section 19.Limitation of Liability. Notwithstanding any other provision of this
Agreement, neither party shall have any liability to the other for, and neither
party shall be entitled to recover from the other, any consequential, special,
punitive, multiple or exemplary damages as a result of a breach of this
Agreement.


Section 20.Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.


Section 21.Definitions. For purposes of this Agreement:


(a)“Another Enterprise” means any corporation (other than the Company),
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise of which the Indemnitee is serving at the request of
the Company as a director, officer, employee, partner, member, agent or in a
similar capacity.


(b)“Change of Control” shall mean the occurrence of any one or more of the
following:


(i)Change in Board Composition. Individuals who, as of the date hereof, were
members of the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a member of the Board subsequent to the date hereof whose
appointment or election, or nomination for election, by the Company's
stockholders was approved by a vote of at least a majority of the Incumbent
Directors shall be considered as though such individual were an Incumbent
Director, but excluding, for purposes of this proviso, any such individual whose
assumption of office after the date hereof occurs as a result of an actual or
threatened proxy contest with respect to election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of any “person” (as such term is used in Section 13(d) of the Exchange Act),
other than the Board or any Specified Stockholder;


(ii)Business Combination. Consummation of (A) a merger, consolidation, statutory
share exchange or similar form of corporate transaction involving (1) the
Company or (2) any of its subsidiaries, but in the case of this clause (2) only
if Company Voting Securities (as hereinafter defined) are issued or issuable in
connection with such transaction or (B) a sale or other disposition of all or
substantially all the assets of the Company (each of the events referred to in
clause (A) or (B) being hereinafter referred to as a “Reorganization”), unless,
immediately following such Reorganization, (x) all or substantially all the
individuals and entities who were the “beneficial owners” (as such term is
defined in Rule 13d-3 under the Exchange Act (or a successor rule thereto)(as
hereinafter defined)) of shares of the Company's common stock or other
securities eligible to vote for the election of the Board outstanding
immediately prior to the consummation of such Reorganization (such securities,
the “Company Voting Securities”) beneficially own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding voting securities
of the corporation or other entity resulting from such Reorganization (including
a corporation or other entity that, as a result of such transaction, owns the
Company or all or substantially all the Company's assets either directly or
through one or more subsidiaries) (the “Continuing Entity”) in substantially the
same proportions as their ownership, immediately prior to the consummation of
such Reorganization, of the outstanding Company Voting Securities (excluding any
outstanding voting securities of the Continuing Entity that such beneficial
owners hold immediately following the consummation of such Reorganization as a
result of their ownership prior to such consummation of voting securities of any
corporation or other entity involved in or forming part of such Reorganization
other than the Company or a Subsidiary), (y) no Person (excluding (i) any
employee benefit plan (or related trust) sponsored or maintained by the
Continuing Entity or any corporation or other entity controlled by the
Continuing Entity and (ii) any Specified Stockholder) beneficially owns,
directly or




--------------------------------------------------------------------------------




indirectly, 20% or more of the combined voting power of the then outstanding
voting securities of the Continuing Entity and (z) at least a majority of the
members of the board of directors or other governing body of the Continuing
Entity were Incumbent Directors at the time of the execution of the definitive
agreement providing for such Reorganization or, in the absence of such an
agreement, at the time at which approval of the Board was obtained for such
Reorganization;


(iii)Stock Acquisition. Any Person or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act), other than any Specified Stockholder,
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing a percentage of the combined voting power of the Company
Voting Securities that is equal to or greater than 30%; provided, however, that
for purposes of this Section 21(b)(iii) only (and not for purposes of Sections
21(b)(i), (ii) or (iv)), the following acquisitions shall not constitute a
Change of Control: (1) any acquisition by the Company or any subsidiary, (2) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (3) any acquisition by an
underwriter temporarily holding such Company Voting Securities pursuant to an
offering of such securities and (4) any acquisition pursuant to a Reorganization
that does not constitute a Change of Control for purposes of Section 21(b)(i);
or


(iv)Liquidation. Stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company, unless such liquidation or
dissolution is part of a transaction or series of transactions described in
Section 21(b)(ii) that does not otherwise constitute a Change of Control.


(c)“Corporate Status” describes the status of an individual who is or was
director or officer of the Company, or is or was serving at the request of the
Company as a director, officer, employee, partner, member, agent or in a similar
capacity of Another Enterprise.


(d)“Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding for which indemnification is sought by the
Indemnitee.


(e)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(f)“Expenses” shall include all attorneys' fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in a Proceeding.


(g)“Independent Counsel” means a law firm or a member of a law firm that is
experienced in matters of corporation law and such law firm neither presently
is, nor in the past five years has been, retained to represent:  (i) the Company
or the Indemnitee in any matter material to either such party or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee's rights under this
Agreement.


(h)“Person” means a natural person, firm, partnership, joint venture,
association, corporation, company, limited liability company, trust, business
trust, estate or other entity.


(i)“Proceeding” includes any action, suit or proceeding, whether civil,
criminal, administrative or investigative.


(j)“Securities Act” means the Securities Act of 1933, as amended.


(k)“Specified Stockholder” shall mean any of (a) JCL FSLR Holdings, LLC and its
beneficiaries, (b) JTW Trust No. 1 UAD 9/19/02 and its beneficiaries, (c) any
Person directly or indirectly controlled by any of the foregoing and (d) any
trust for the direct or indirect benefit of any of the foregoing.


(l)References to “the Company” shall include, in addition to any resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents so that any person who is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee, partner, member or agent of another corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise, shall stand in the same position under the provisions of this
Agreement




--------------------------------------------------------------------------------




with respect to the resulting or surviving corporation as such person would have
with respect to such constituent corporation if its separate existence had
continued.


Section 22.Non-Exclusivity. The Indemnitee's rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Company's Certificate of Incorporation or
Bylaws, any other agreement, a vote of stockholders, a resolution of directors
or otherwise. In no event shall the Company have any indemnification obligation
to the Indemnitee in connection with the Indemnitee's service to any Person
other than the Company or Another Enterprise.


Section 23.Remedies Not Exclusive. No right or remedy herein conferred upon the
Indemnitee is intended to be exclusive of any other right or remedy, and every
other right or remedy shall be cumulative of and in addition to the rights and
remedies given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy of the Indemnitee
hereunder or otherwise shall not be deemed an election of remedies on the part
of the Indemnitee and shall not prevent the concurrent assertion or employment
of any other right or remedy by the Indemnitee.


Section 24.Changes in Law. In the event that a change in applicable law after
the date of this Agreement, whether by statute, rule or judicial decision,
expands or otherwise increases the right or ability of a Delaware corporation to
indemnify (or to otherwise pay or advance Expenses as to any Proceeding for the
benefit of) a director or officer of such corporation, the Indemnitee shall, by
this Agreement, enjoy the greater benefits so afforded by such change. In the
event that a change in applicable law after the date of this Agreement, whether
by statute, rule or judicial decision, narrows or otherwise reduces the right or
ability of a Delaware corporation to indemnify (or to otherwise pay or advance
Expenses as to any Proceeding for the benefit of) a director or officer of such
corporation, such change shall have no effect on this Agreement or any of the
Indemnitee's rights hereunder, except and only to the extent required by law.


Section 25.Interpretation of Agreement. No provision of this Agreement will be
interpreted in favor of, or against, either of the parties hereto by reason of
the extent to which any such party or its counsel participated in the drafting
thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft hereof or thereof.


Section 26.Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason
whatsoever:  (a) the validity, legality and enforceability of the remaining
provisions of this agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby;
(b) such provision or provisions will be deemed reformed to the extent necessary
to conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision or
provisions held invalid, illegal or unenforceable.


Section 27.Governing Law; Jurisdiction and Venue.


(a)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE EXCLUDING (TO THE GREATEST EXTENT PERMISSIBLE BY
LAW) ANY RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE.
(b)    Each of the parties (a) consents to submit itself to the personal
jurisdiction of the courts of the State of Delaware and any Federal court
sitting in the State of Delaware in the event any dispute arises out of this
Agreement or the transactions contemplated by this Agreement, (b) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court and (c) agrees that it will not bring any
action relating to this Agreement in any court other than the courts of the
State of Delaware or any Federal court sitting in the State of Delaware.
Section 28.Notice by the Indemnitee. The Indemnitee agrees to promptly notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder; provided, however, that the failure of the Indemnitee to
timely provide such notice shall not affect the Indemnitee's right to be
indemnified or to receive advancement of Expenses under this Agreement except
if, and then only to the extent that, the Company is actually and materially
prejudiced by such failure.






--------------------------------------------------------------------------------




Section 29.Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand and received for by the party to whom said notice or other
communication shall have been directed, (b) mailed by U.S. certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, or (c) sent via facsimile or electronic mail
transmission (with electronic or telephonic confirmation of receipt):  


(i) If to the Company:


First Solar, Inc.
350 West Washington Street, Suite 600
Tempe, Arizona 85281
Facsimile No.: (602) 414-9400
Attention: General Counsel


With a copy to:


Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Facsimile No.: (212) 474-3700
Attention: Erik R. Tavzel, Esq.


(ii) If to the Indemnitee, to the address of the Indemnitee set forth on the
signature page hereof;


or to such other address as may have been furnished by any party to the
other(s), in accordance with this Section 29.


Section 30.Modification and Waiver. No supplement, modification or amendment of
this Agreement or any provision hereof shall limit or restrict in any way any
right of the Indemnitee under this Agreement with respect to any action taken or
omitted by the Indemnitee in the Indemnitee's Corporate Status prior to such
supplement, modification or amendment. No supplement, modification or amendment
of this Agreement or any provision hereof shall be binding unless executed in
writing by both of the Company and the Indemnitee. No waiver of any provision of
this Agreement shall be deemed or shall constitute a wavier of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.


Section 31.Entire Agreement. This Agreement embodies the final, entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior negotiations, commitments, agreements,
representations and understandings, whether written or oral, relating to such
subject matter and may not be contradicted or varied by evidence of prior,
contemporaneous or subsequent oral agreements or discussions of the parties
hereto.


Section 32.Headings. The headings of the Sections or paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.


Section 33.Identical Counterparts. This Agreement may be executed in one or more
counterparts (whether by original, photocopy or facsimile signature), each of
which shall for all purposes be deemed to be an original, but all of which
together shall constitute one and the same Agreement. Only one such counterpart
executed by the party against whom enforcement is sought must be produced to
evidence the existence of this Agreement.


Section 34.Successors and Assigns. (a) This Agreement shall be binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the heirs, executors and administrators of the
Indemnitee.


(a)This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Section 34(a).
Without limiting the generality or effect of the foregoing, the Indemnitee's
right to receive payments hereunder will not be assignable, whether by pledge,
creation of a security interest or otherwise, other than by a transfer by
Indemnitee's will or by the laws of descent and distribution, and, in the event
of any attempted assignment or transfer contrary to this Section 34(b), the
Company will have no liability to pay any amount so attempted to be assigned or
transferred.


[Signature pages follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.


FIRST SOLAR, INC.,
By:
 
 
 
Name:
 
 
 
Title:
 





[NAME OF DIRECTOR OR OFFICER],
 
 
 
 
Address:
 
 
 









